Case 18-18281-elf           Doc 42     Filed 05/30/19 Entered 05/30/19 16:15:45                 Desc Main
                                        Document Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA



  In Re:


               Chanell Young



                                                                   Case No. 18-18281ELF


  Debtor(s)                                                        Chapter 13


                                               ORDER

               AND NOW, upon consideration of the Application for Compensation ("the


  Application") filed by the Debtor(s)' counsel ("the Applicant") and upon the Applicant's


  certification that proper service has been made on all interested parties and upon the


  Applicant's certification of no response,


              It is h�reby ORDERED that:


  1.       The Application is GRANTED.


 2. Compensation is ALL.OWED in favor of the Applicant in the amount of$4,000.01.


 3.    ·   The Chapter 13 Trustee chapter 13 is authorized to distribute to the Applicant as     f
           administrative expense pursuant to 11 U.S.C. §1326(b), 11 U.S.C. §507, 11 U.S. .      �
           §503(b) and 11 U.S.C. §330(a)(4)(B), the allowed compensation set forth in �2 le s


           $1,710.00 which was paid by the Debtor(s) prepetition, to the extent such distribu ion


           is authorized under the terms of the confirmed chapter 13 plan.




                 5/30/19

                                                    ERIC L. FRANK                      .   _;

                                                    U.S. BANKRUPTCY JUDGE
